DETAILED ACTION
This is a first Office action on the merits to the application filed 7-7-2020. Claims 1-20 are pending.
The following is a listing of prior art cited and applied in this Action:
U.S. Patent Application Publication No. 2021/0258215, to Brophy et al. (“Brophy”), which is newly cited.
U.S. Patent Application Publication No. 2010/0107223, to Zheng, which is newly cited.
U.S. Patent Application Publication No. 2013/0170432, to O’Brien et al. (“O’Brien”), which is newly cited.
U.S. Patent Application Publication No. 2006/0047791, to Bahl, which is newly cited.
U.S. Patent Application Publication No. 2021/0235566, to Haverlag et al. (“Haverlag”), which is newly cited.

The following is a status listing of the pending claims:
35 U.S.C. § 101 – Patent Ineligible Subject Matter: Claims 1-3, 5, 8-12, 14, and 17-20.
35 U.S.C. § 112(b) – Indefinite: Claims 7, 8, 16, 17, and 20.
35 U.S.C. § 102(a)(2) – Anticipated Over Brophy: Claims 1, 3, 10, 11, and 19.
35 U.S.C. § 103 – Obvious Over Brophy in View of Zheng: Claims 2, 5, 6, 8, 12, 14, 15, and 17.
35 U.S.C. § 103 – Obvious Over Brophy in View of O’Brien: Claims 4 and 13.
35 U.S.C. § 103 – Obvious Over Brophy in View of Bahl: Claims 7 and 16.
35 U.S.C. § 103 – Obvious Over Brophy in View of Haverlag: Claims 9 and 18.
35 U.S.C. § 103 – Obvious Over Brophy, Haverlag, and Zheng: Claim 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 7/7/2020, 10/20/2020, and 1/27/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Drawings
The drawings filed 7/7/2020 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 8-12, 14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per section 2106 of the MPEP, a determination as to whether a claim is directed to patent ineligible subject matter is done in three parts: (1) step 2A, prong 1 identifies the abstract idea; (2) step 2A, prong 2 identifies whether the abstract idea is integrated into a practical application; and (3) step 2B evaluates whether the additional limitations when taken with the abstract idea individual and as a whole amount to an inventive concept (i.e., significantly more than the abstract idea itself).
Claims 1-3, 5, 8-12, 14, and 18-20 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the abstract idea of performing a factory reset in response to receiving a command to do so, which is a concept that is initiated and/or performed by a human, and thus, is a certain method of organizing human activity (see MPEP § 2106.04(a)(2)(II)), and the claims do not recite significantly more.
Step 2A, Prong 1: Independent Claims 1, 11, and 19
Claims 1, 11, and 19 are reprinted below with the underlined limitations representing those features indicative of the abstract idea.
Claim 1 recites:
An electronic device, comprising: 

an interface circuit, coupled to the network node, configured to communicate with a second electronic device, and wherein the electronic device is configured to: 
receive, at the network node, a packet or a frame associated with the second electronic device, wherein the packet or the frame comprises 10information specifying a factory reset command; and 
perform the factory reset in response to receiving the factory reset command.

Claim 11 recites:
A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, causes the electronic device 20to perform operations comprising:
receiving a packet or a frame associated with a second electronic device, wherein the packet or the frame comprises information specifying a factory reset command; and 
performing the factory reset in response to receiving the factory reset 25command.

Claim 19 recites:
A method for performing a factory reset, comprising: 
25by an electronic device: 
receiving a packet or a frame associated with a second electronic device, wherein the packet or the frame comprises information specifying a factory reset command; and 
performing the factory reset in response to receiving the factory reset 30command.

The underlined limitations show an abstract idea of performing a factory reset in response to receiving a command to do so, which is a task that can be initiated and/or performed by a human being, even if using a computer to accomplish the task remotely. See e.g., Specification as filed, ¶¶ 5, 56, 57, 90, 106, “Notably, a user may configure DHCP server 124 to initiate a factory reset of one or more of access points 110 … the user may use controller 126 to provide an instruction to reconfigure DHCP server 124 to initiate a factory reset of one or more access points 110”. Initiating and/or performing a factory reset, even by using a computer, without more is a certain method of organizing human activity, in particular, managing personal behavior. See MPEP § 2106.04(a)(2)(II)(C).

Step 2A, Prong 2: Independent Claims 1, 11, and 19
Per section 2106.04(d)(I), the following is a non-exhaustive list of examples that would show integration into a practical application:
An improvement in the functioning of a computer, or an improvement to other technology or technical field.
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Effecting a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

The limitations embodying the abstract idea identified above, even when taken with the other limitations of claims 1, 11, and 19, do not improve the functioning of a computer, do not treat a disease or medical condition, employ no particular machine to carry out the function (a general recitation of an electronic device to perform programmed functions is not evidence of a particular machine, see MPEP § 2106.05(b)), does not change the state of an article, and does not go beyond the general recitation of performing a factory reset. The act of performing the factor reset is recited at a high level of generality in each of claims 1, 11, and 19, and thus, does not show integration into a practical application. See e.g., MPEP § 2106.04(d)(I).
Step 2B: Independent Claims 1, 11, and 19
Lastly, if the remaining limitations in each of claims 1, 11, and 19, individually or when taken as an ordered set of steps, show an inventive concept (i.e., shows significantly more), then the claims are directed to patent eligible subject matter. See MPEP § 2106.05(I). There are no additionally recited limitations in claims 1, 11, and 19 that when taken individual or in combination with the abstract idea amount to significantly more.
See MPEP § 2106.05(d)(II) (discussing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014)). Moreover, including “information specifying [the] factory reset command” in the packet or frame is a mere instruction to apply the exception/abstract idea. See MPEP § 2106.05(f).
Claim 1 is generally directed to an “electronic device, comprising: a network node; and an interface circuit, coupled to the network node, configured to communicate with a second electronic device” and the claimed electronic device is configured to carry out the recited functions of “receive” and “perform” as discussed above. There is no further limiting feature of the claimed electronic device beyond a generally recited “node” and “interface circuit”, thus, it is not a particular machine, and the electronic device is merely an object on which to carry out the claimed functions. See MPEP § 2106.05(b).
Lastly, there is nothing recited in the additional limitations that adds more than the steps/functions when they are considered separately, and thus, even taking the limitations as an ordered set of steps does not amount to significantly more. See MPEP § 2106.05(I)(B) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79 (2012)). The only relationship between the additional steps and the abstract idea of claims 1, 11, and 19 is that the factory reset is performed in response to receiving the factory reset command. However, this is nothing more than an mere instruction to apply the abstract idea, and is not evidence of something more than what the limitations convey separately. See MPEP § 2106.05(f).

Claim 11 recites similar additional limitations as claim 1. In particular, “receiving a packet or a frame associated with a second electronic device, wherein the packet or the frame comprises information specifying a factory reset command,” and a “non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, causes the electronic device 20to perform” the claimed operations. For the same reasons discussed above with claim 1, these additionally recited limitations, when taken separately or combined as an ordered set, do not add significantly more, and are not evidence of an inventive concept. Thus, claim 11 is also directed to patent ineligible subject matter.
 Lastly, claim 19 is of an even broader scope than claim 1, and is directed to a “method for performing a factor reset, comprising: by an electronic device” steps virtually identical to those in claim 1. As a result, for the same reasons discussed above with claim 1, the additionally recited limitations in claim 19, when taken separately or combined as an ordered set, do not add significantly more, and are not evidence of an inventive concept. Thus, claim 19 is also directed to patent ineligible subject matter.
For at least the reasons above, independent claims 1, 11, and 19 are directed to patent ineligible subject matter and rejected under section 101.
Dependent Claims 2, 3, 5, 8, 9, 10, 12, 14, 17, 18, and 20
Claims 2 and 12, which depend from claims 1 and 11, respectively, each recite similarly that “the second electronic device comprises a dynamic host configuration protocol (DHCP) server or performs 15functions of a DHCP server.” This limitation does not add significantly more to the abstract idea See MPEP § 2106.05(h) (citing Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367 (Fed. Cir. 2015); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)). Additionally, merely limiting the “second electronic device” to a “DHCP server,” without reciting more, is insignificant extra-solution activity since doing so is “merely a nominal or tangential addition to the claim.” See MPEP § 2106.05(g).
Claim 3, which depends from claim 1, recites “the second electronic device comprises an access point or a controller of the electronic device.” This limitation does not add significantly more to the abstract idea identified above because it merely limits the “second electronic device” to a generally claimed “access point” or “controller” technological environment without any particularly claimed details. See MPEP § 2106.05(h) (citing Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367 (Fed. Cir. 2015); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)); see also MPEP § 2106.05(b). Additionally, merely limiting the “second electronic device” to an “access point” or “controller,” without reciting more, is insignificantly extra-solution activity since doing so is “merely a nominal or tangential addition to the claim.” See MPEP § 2106.05(g).
Claims 8 and 17, which depend from claims 5 and 14, respectively, similarly recite “the information is included in an option 43 subfield or an option 52 subfield in the packet or the frame.” This limitation does not add significantly more to the abstract ideas identified above because it merely limits the claimed “information” to either an “option 43” or “option 52” subfield without any particular detail. See MPEP § 2106.05(h) (citing Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367 (Fed. Cir. 2015); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)). Additionally, merely limiting the “information” to one of two “subfields,” without reciting more, is insignificantly See MPEP § 2106.05(g).
Claims 9 and 18, which depend from claims 1 and 11, respectively, similarly recite “the electronic device is configured to ignore the packet or the frame when received outside of a predefined time interval 10or when a number of received instances of the packet or the frame exceeds a predefined value.” The limitations in claims 9 and 18 are considered additions to the abstract idea noted above. In particular, in light of these features, the abstract idea is now “performing the factory reset in response to receiving the factory reset command” or not performing the factory reset in response to “ignor[ing] the packet or the frame when received outside of a predefined time interval 10or when a number of received instances of the packet or the frame exceeds a predefined value.” All of these steps can be performed by a human and thus are still just certain methods of organizing human activity, in particular, managing personal behavior. See MPEP § 2106.04(a)(2)(II)(C). Moreover, not performing the factor reset as a result of ignoring a packet completely removes any practical application because nothing happens except ignoring a packet. Similarly, not performing a task because a command (i.e., the packet or frame) is ignored, is not significant or an inventive concept.
Claims 5, 14, and 20, which depend from claims 1, 11, and 18, respectively, similarly recite “the packet or the frame comprises an acknowledgment (ACK) in a discover, offer, request and acknowledgment (DORA) procedure.” This limitation does not add significantly more to the abstract idea identified above because it merely limits the claimed “packet or frame” to a “DORA procedure” and having an ACK field without any particular detail is not significantly more. See MPEP § 2106.05(h) (citing Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367 (Fed. Cir. 2015); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)). Additionally, merely limiting the “packet or frame” to a “DORA procedure” or a having an “ACK,” without reciting more, is insignificantly extra-See MPEP § 2106.05(g).
For at least the reasons above, dependent claims 2, 3, 5, 8, 9, 10, 12, 14, 17, 18, and 20 are directed to patent ineligible subject matter and rejected under section 101.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, recites “the electronic device is configured to: … in response to receiving [a] NACK, provide, to the network node, a discover message.” Claim 7 depends from claim 1, which is directed to the “electronic device” and the “electronic device, compris[es]: [the] network node”. Thus, it is unclear how to interpret claim 7, which requires the “electronic device” to “provide … a discover message” to “the network node”, which is the “electronic device” providing a discover message to itself. For purposes of examination, so long as the “electronic device” receives a NACK and sends a “discover message” in response, then the language of claim 7 is met.

Claims 8 and 17 each recite “the information is included in an option 43 subfield or an option 52 subfield in the packet or the frame.” There is no context in the claim or specification for what either “option 43” and “option 52” subfields mean. Nor are these subfields a known term of art. Thus, the metes and bounds cannot be fully determined and claims 8 and 17 fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, any subfield (i.e., field) in a packet or frame will be considered to teach the limitations in claims 8 and 17.

Claim 20 is directed to “[t]he method of claim 18”, however, claim 18 is directed to “[t]he non-transitory computer-readable storage medium of claim 11”. Thus, it is not clear the dependency of claim 20. For purposes of examination, claim 20 will be considered to depend from claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brophy.

Regarding claim 1, Brophy teaches:
An electronic device, comprising: 5a network node; and an interface circuit, coupled to the network node, configured to communicate with a second electronic device (see Brophy Fig. 2, the network access point 128 is the “electronic device” that is capable of communicating with any other of the shown devices either directly or indirectly (i.e., “second electronic device”), and where any of the electronic computing components of the access point 128 can be a “network node” (e.g., processors) and the “interface circuit” must be part of the access point 128 by the fact that the access point 128 communicates with other devices, see also ¶¶ 22, 25, 47, 119), and 
wherein the electronic device is configured to: 
receive, at the network node, a packet or a frame associated with the second electronic device, wherein the packet or the frame comprises 10information specifying a factory reset command (see Brophy Figs. 1, 2B, ¶ 69, “[t]he property administrator 104 can then use the interface element 220b to transmit a remote reset signal to power cycle the network access point 128,” where the “network node” is any internal processing component of the access point 128, the “information specifying a factory reset command” is the remote reset signal, which is transmitted in a packet or frame, see ¶¶ 25, 69, 84, 119); and 
perform the factory reset in response to receiving the factory reset command (see Brophy ¶ 69, upon receipt of the reset signal, the access point 128 would perform a factory reset).

Regarding claim 3, which depends from claim 1, Brophy further teaches “the second electronic device comprises an access point or a controller of the electronic device.” See Brophy Fig. 2B, at least the user device 150 is a “second device” that can control the access point 128, ¶¶ 23, 52, 69.

Regarding claim 10, which depends from claim 1, Brophy further teaches “the electronic device comprises: memory configured to store program instructions; and a processor, coupled to the memory, configured to execute the program 15instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform the factory reset.” See Brophy ¶ 119, where all the computing devices described have at least a processor and memory with instructions (e.g., a program) that executes to perform, for example, the factory reset.

Regarding claim 11, there is recited a “non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, causes the electronic device 20to perform operations” that are virtually identical to the functions carried out by the “electronic device” of claim 1. Brophy describes that the computing devices have at least a processor and memory with instructions See Brophy ¶ 119. Brophy was also used to reject the similarly recited functions in claim 1, as presented above. As a result, claim 11 is rejected as anticipated under section 102(a)(2) over Brophy for at least the reasons above.

Regarding claim 19, there is recited a “method for performing a factory reset” with steps virtually identical to the functions carried out by the “electronic device” of claim 1. Since Brophy was used to reject the similarly recited functions in claim 1, as presented above, claim 19 is rejected as anticipated under section 102(a)(2) over Brophy for at least the reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 6, 8, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of Zheng, both of which are in the same field of remote computing device configuration as the claimed invention.

Regarding claims 2 and 12, which depend from claims 1 and 11, respectively, Brophy does not teach the additionally recited limitations in either claim. Zheng remedies this and teaches “the second electronic device comprises a dynamic host configuration protocol (DHCP) server or performs 15functions of a DHCP server,” as recited in both claims. See Zheng Fig. 2, DHCP server 303 is a server, similar to the server 130 in Brophy, which is in communication with the network access point 128, and the DHCP server 303 performs DHCP functions, see ¶ 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DHCP server of Zheng with the system of Brophy to assign addresses to users and devices of a network automatically so that these users/devices can communicate with one another. See Zheng ¶¶ 3, 4.

Regarding claims 5 and 14, which depend from claims 1 and 11, respectively, Brophy does not teach the additionally recited limitations in either claim. Zheng remedies this and teaches “the packet or the frame comprises an acknowledgment (ACK) in a discover, offer, request and acknowledgment (DORA) procedure,” as recited in both claims. See Zheng Fig. 5, steps S506, S509, S514, ¶¶ 71, 79-81, a packet, such as that in Brophy, can carry and ACK as part of a DORA procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ACK and DORA procedure of Zheng with the packet and system of Brophy to make use of the DHCP procedure and assign addresses to users and devices of a network automatically so that these users/devices can communicate with one another. See Zheng ¶¶ 3, 4.

Regarding claims 6 and 15, which depend from claims 5 and 14, respectively, Zheng further teaches “the electronic device is configured to: determine whether a predefined time interval has elapsed; and when the predefined time interval has elapsed, provide, to the network node, a discover message addressed to the second electronic device, wherein the discover 30message initiates the DORA procedure,” as recited in claim 6 and similarly in claim 15. See Zheng ¶ 80, after a timer has expired (i.e., elapsed) a discover message, such as a DHCP request, of a DORA procedure is sent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine send a discover message as part of a DORA procedure after expiration of a timer, as in Zheng, with the system of Brophy to make use of the DHCP procedure and assign addresses to users and devices of a network automatically so that these users/devices can communicate with one another. See Zheng ¶¶ 3, 4.

Regarding claims 8 and 17, which depend from claims 5 and 14, respectively, Brophy further teaches “the information is included in an option 43 subfield or an option 52 subfield in the packet or the frame.” See Brophy ¶¶ 25, 84, the network (i.e., internet) 107 is packet-switched network, thus, the packets transmitted necessarily have fields, which would then also include the reset signal from the device 150, see ¶¶ 23, 58, 68-69.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of O’Brien, both of which are in the same field of remote computing device configuration as the claimed invention.

Regarding claims 4 and 13, which depend from claims 1 and 11, respectively. While Brophy teaches sending a reset signal (see Brophy ¶ 69), there is minimal description on the effects of the reset See O’Brien ¶ 12, where access points can be factory reset to a “default configuration state”, which is understood to be that the access point is returned to “factory fresh” state in all aspects (i.e., firmware and software), and all data from memory would be deleted since that is a factory configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically define resetting an access point, such as in Brophy, as returning to a factory fresh configuration, including erasing memory, as in O’Brien, to attempt to fix an improperly functioning access point. See Brophy ¶ 69.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy and Zheng, as applied to claims 5 and 14 above, and in further view of Bahl, all of which are in the same field of remote computing device configuration as the claimed invention.

Regarding claims 7 and 16, which depend from claims 5 and 14, respectively, while Zheng teaches DHCP procedures and transmitting ACKs, both Brophy and Zheng are silent as the additionally recited features of claims 7 and 16. Bahl remedies this and teaches “the electronic device is configured to: 321534-1807 (RUC1807-US) receive, at the network node, a negative acknowledgment (NACK) associated with the second electronic device; and in response to receiving the NACK, provide, to the network node, a discover message addressed to the second electronic device, wherein the discover message 5initiates the DORA procedure,” as recited in claim 7 and similarly in claim 16. See Bahl ¶ 32, upon receipt of a NACK a device (e.g., a “second electronic device”) will “enter the normal DISCOVER [(i.e., DORA)] procedure”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the See Zheng ¶¶ 3, 4; see also Bahl Abstract.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brophy in view of Haverlag, both of which are in the same field of remote factory reset as the claimed invention.

Regarding claims 9 and 18, which depend from claims 1 and 11, respectively, Brophy fails to teach the additionally recited limitations in claims 9 and 18. Haverlag remedies this and teaches that an “electronic device is configured to ignore the packet or the frame when received outside of a predefined time interval 10or when a number of received instances of the packet or the frame exceeds a predefined value,” as recited in claims 9 and 18. See Haverlag ¶¶ 85-87, if the factory reset command is not received during a timer period, the device “may effectively ignore the command and not implement the factory reset.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ignoring a reset command after a period of time, as in Haverlag, with the system of Brophy for security in that the device “only has a limited amount of time trigger the reset.” See Haverlag ¶ 87.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brophy and Haverlag, as applied to claim 18 above, and further in view of Zheng, all of which are in the same field of remote configuration, including factory reset, as the claimed invention.

Regarding claim 20, which depends from claim 18, respectively, neither Brophy nor Haverlag teach the additionally recited limitations in either claim. Zheng remedies this and teaches “the packet or the frame comprises an acknowledgment (ACK) in a discover, offer, request and acknowledgment (DORA) procedure,” as recited in claim 20. See Zheng Fig. 5, steps S506, S509, S514, ¶¶ 71, 79-81, a packet, such as that in Brophy, can carry and ACK as part of a DORA procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ACK and DORA procedure of Zheng with the packet and combination of Brophy and Haverlag to make use of the DHCP procedure and assign addresses to users and devices of a network automatically so that these users/devices can communicate with one another. See Zheng ¶¶ 3, 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2002/0133573 and 2016/0241702 describe DHCP procedures and remote factory resets, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA KADING/               Primary Examiner, Art Unit 2413